Citation Nr: 1019006	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-15 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for right knee injury 
residuals, status post-operative.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from February 1997 to 
October 2005.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Winston-
Salem, North Carolina.  The RO in New York, New York, 
exercises current jurisdiction of the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran failed to appeal for a December 2008 Travel Board 
Hearing.  He was provided notice of that proceeding in 
October 2008.  The representative informed VA within 15 days 
of the scheduled hearing date that the Veteran had advised 
that he did not receive the October 2008 letter that notified 
him of the date his hearing was scheduled.  The Board notes, 
however, that the October 2008 letter was sent to the same 
address as noted on the Veteran's substantive appeal (VA Form 
9).  There is no evidence the letter was returned to the RO 
by the Postal Service as undeliverable.

A missed hearing may be rescheduled upon good cause shown, if 
the request is received within 15 days of the date the 
hearing was scheduled.  38 C.F.R. § 20.702(d).  While the 
representative notified the RO within 15 days of the "lack 
of receipt." there is no indication that the representative 
did not receive the information copy which the October 2008 
letter notes was provided.  More importantly, the letter 
notifying the appellant of his hearing date was sent to the 
then address of record.  Notice is defined as written notice 
sent to the claimant's latest address of record.  38 C.F.R. 
§ 3.1(q) (2009).  While it is evident that the appellant had 
moved by December 2008, VA was not provided timely notice of 
the change of address until after the hearing date had past.  
Thus, the appellant was provided proper notice as required 
under 38 C.F.R. § 3.1(q), and the Board finds that good cause 
for failing to appear is not shown.

Turning to the merits of the claim, the Veteran asserts that 
he has a combat-induced low back injury.  The service medical 
records note complaints of low back pain after the Veteran 
was injured while dismounting a vehicle while under enemy 
fire in Iraq.  He was thereafter treated in-service for low 
back pain.  

Notably, an April 2005 VA general examination found no 
objective residuals.  Still, within one year of the Veteran's 
separation from active duty, VA outpatient treatment records 
show a referral for physical therapy, which he underwent in 
February and March 2006.  The February 2006 physical therapy 
examination notes decreased right knee reflexes, a positive 
lumbar paraspinal muscle spasm, and tenderness.  While the 
March 2006 entry notes improvement in the Veteran's pain, a 
physical therapy entry notes that the appellant was to be 
referred for lumbar x-rays and a MRI examination to determine 
if he had a ruptured disc.  The treatment records in the 
claims file do not indicate the results of those diagnostic 
procedures-if they were in fact conducted.  Moreover, given 
the in-service pathology, and the presentation of additional 
pathology almost immediately postservice, the Board finds 
that a VA examination is in order.

The Veteran's right knee claim was also denied because the VA 
examination found no chronic residuals from his in-service 
injury and resulting surgery.  He noted in his VA Form 9, 
however, that he experienced swelling and pain in his right 
knee.  He is competent to provide evidence of symptoms that 
may be medically related to his in-service surgery.  See 
38 C.F.R. § 3.159(a)(2) (2009).  Hence, as the April 2005 VA 
examination was conducted prior to the appellant's service 
separation, the Board finds further development to be in 
order.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a supplemental 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal. See 38 C.F.R. § 3.159(b)(1) 
(2009).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for either a low back 
and/or a right knee disorder since March 
2006.  In addition to other relevant 
treatment records, the AMC/RO should seek 
the results of any x-ray and MRI 
examinations of the Veteran's lumbar spine 
and right knee that are associated with a 
March 2006 referral.  After the Veteran has 
signed any appropriate releases, all 
pertinent records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  Thereafter, the Veteran must be 
afforded a VA orthopedic examination to 
determine the nature and etiology of the 
claimed low back and right knee 
disabilities.  The claims folder is to be 
made available for the physician examiner 
to review.  All necessary diagnostic tests 
and x-ray examinations should be completed.  
If the Veteran is diagnosed with a low back 
and/or a right knee disorder, the examining 
physician must opine whether it is at least 
as likely as not, i.e., is there a 50/50 
chance, that the diagnosed disorders are 
related to his active military service and 
events therein, to include his combat 
service in Iraq.  The examiner must provide 
a complete rationale for any opinion 
offered.

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why the 
cause of any diagnosed low back and/or 
right knee disorder is unknowable.

VA examiner must append a copy of their 
curriculum vitae to the examination report.

4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full, to include 
whether any additional evidence obtained 
triggers the necessity for additional VA 
examinations.

5.  Then review the Veteran's claims de 
novo in light of the additional evidence 
obtained.  If either claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.
 
The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


